Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species I: Figure 8
Species II: Figure 10
Species III: Figure 11

The species are independent or distinct because claims to the different species recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Species II differs from Species I in that after the update control of the target information step, the control program 504 determines whether or not the image capturing apparatus A is executing a pan operation (controlling panning). There are various determination methods for determining whether or not the image capturing apparatus A is executing a pan operation (controlling panning). Species I requires that the control program 504 determines whether or not a control command for causing the image capturing apparatus A to execute a pan operation is being inputted. There are various determination methods for determining whether or not a control command for causing the image capturing apparatus A to execute a pan operation is being inputted. Therefore, Species II differs from Species I. 
Species III differs from Species I and II in that prior to the transmitting a pan stop command to the image capturing apparatus A, there is an additional step of determining if the image capturing apparatus A is operating under automatic control.   In Species III, the control program 504 refers to information indicating "whether or not the image capturing apparatus A is operating the automatic control function" registered as the operation state of the image capturing apparatus A in the operation state information 508. When the information indicates that the "image capturing apparatus A is not operating the automatic control function", the process proceeds to step S24 (pan stop command). Meanwhile, when the information indicates that the "image capturing apparatus A is operating the automatic control function", the process ends. In the present embodiment of Species III, it is assumed that the automatic control function is at least one of preset, preset cycle, and trace, but the present invention is not limited thereto. 
By performing the process according to Species III, when a user operation for removing the image capturing apparatus A from the control target is performed, the control program 504 removes the image capturing apparatus A from the control target and transmits a pan stop command to the image capturing apparatus A to cause the image capturing apparatus A to stop the pan operation if the image capturing apparatus A is executing the pan operation and the image capturing apparatus A is not operating the automatic control function. Therefore, Species III differs from what is required in Species I and II. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697